Third District Court of Appeal
                                State of Florida

                           Opinion filed January 6, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                          Nos. 3D15-1960 & 3D15-2521
                          Lower Tribunal No. 01-15137
                               ________________


                                  Bobby Jones,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

      Bobby Jones, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and SALTER and LOGUE, JJ.

      PER CURIAM.

      Bobby Jones petitions for a writ of certiorari and appeals from denial of his

postconviction motion for habeas corpus relief. The issues are related and the two
appeals were consolidated for purposes of appellate review. We deny the petition

for certiorari and affirm the trial court’s denial of postconviction relief.




                                            2